Citation Nr: 0328752	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  98-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including traumatic arthritis, on a primary and 
secondary basis.

2.  What evaluation is warranted for residuals of injury of 
the right foot and ankle, with traumatic arthritis of the 
right ankle, from September 2, 1997?

3.  Entitlement to service connection for a left ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1969 to July 
1971, and from December 1990 to May 1991.  He was also a 
member of the Army Reserves, and performed inactive duty for 
training, including jump training, on June 2, 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 1997, September 1998, and June 1999 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In 
December 2000, the Board remanded this case to the RO for 
additional development.  The case is now before the Board for 
further appellate consideration.  


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), the RO issued 
"VCAA compliance" letters in August and November 2002.  
Notably, however, these letters instructed the veteran that 
if he did not respond within 60 and 30 days respectively that 
the RO would proceed to adjudicate the claims.  These 
instructions were based on the provisions of 38 C.F.R. § 
3.159(b)(1) (2003).  

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 
2003), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003) which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days 
was invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a).  As such, remand is required to ensure compliance 
with 38 U.S.C.A. § 5103.

The Board further notes that in June 1999, the RO denied 
entitlement to service connection for hearing loss.  A timely 
notice of disagreement was filed in October 1999.  In 
December 2002, a Statement of the Case (SOC) was issued.  At 
that time, the appellant was advised that a substantive 
appeal had to be filed to complete the appeal process.  He 
was also advised that he must file the substantive appeal 
within 60 days of the issuance of the SOC, or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action being appealed.  In 
January 2003, a VA audiologic examination was conducted.  In 
March 2003, a supplemental statement of the case (SSOC) was 
issued.  The SSOC advised the claimant that the original SOC 
was issued in December 2002, and that he had a period of 60 
days to respond to the SSOC.  He was also advised that his 
substantive appeal had not been received, that a substantive 
appeal had to be filed before a case could be sent to the 
Board, and that if neither a substantive appeal nor a request 
for an extension was filed within 60 days, the RO would 
assume that he did not wish to pursue the appeal.  A 
substantive appeal was received in April 2003.  

The law requires that a substantive appeal be filed within 60 
days of the issuance of the SOC, or within the remainder of 
the 1-year period from the date of the mailing of the 
notification being appealed. 38 U.S.C.A. § 7105 (West 2002).  
In this case, it appears that the appellant did not file a 
substantive appeal within the required time-period.  In 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per 
curiam), the United States Court of Appeals for Veterans 
Claims held that the RO must determine if a timely 
substantive appeal has been filed with regard to an issue.  
If not, the RO should close the appeal for failure to file a 
timely substantive appeal.  

In a June 2003 SSOC, the RO indicated that the SOC was issued 
in March 2003, and that the substantive appeal was received 
in April 2003.  As this finding by the RO is inaccurate, the 
Board is remanding the matter for the RO to further address 
the issue of whether a timely appeal has been filed with 
regard to the claim for entitlement to service connection for 
left ear hearing loss.  If the RO determines that a timely 
substantive appeal was not filed in accordance with the law, 
then the RO should notify the veteran of its determination, 
and conduct any further necessary action, to include closure 
of the appeal.  Any submissions by the claimant after the 
issuance of the SOC with regard to the above issue should be 
considered as a new claim, and should accordingly be 
adjudicated.  The RO should then return the claim to the 
Board for further consideration of the matter on appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to all of the issues 
presented.  The RO must also advise the 
veteran of the information and evidence 
needed to substantiate such claims.  
Notice under the VCAA includes 
specifically notifying the veteran in 
writing exactly what evidence, if any, 
will be obtained by him and precisely 
what evidence, if any, will be retrieved 
by VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
must be instructed as to his right to 
submit any argument or evidence in 
support of such claims, and that any such 
evidence may be of either of a lay or 
medical variety.

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing begins the 
one-year period.  Also, inform the 
veteran that the RO will hold the case 
in abeyance until the one-year period 
has elapsed, or until he waives in 
writing the remaining term.  Inform him 
too that submitting additional evidence 
is insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claim, the veteran must 
personally and specifically waive in 
writing any remaining response time.  

2.  With respect to the claim of 
entitlement to service connection for a 
left ear hearing loss the RO should 
determine whether the veteran has filed a 
timely substantive appeal in accordance 
with the applicable regulations with 
regard to the issue of entitlement to 
service connection for left ear hearing 
loss.  If the RO determines that a timely 
substantive appeal has been filed, the RO 
should document its finding in writing 
and associate such finding with the 
claims file.  Subsequently, this issue 
should be returned to the Board for 
further consideration.  

3.  If the RO determines that a timely 
substantive appeal has not been filed as 
to the hearing loss claim, the RO should 
provide the veteran and his 
representative with the appropriate 
notice, and conduct any further action 
necessary by law and regulation, to 
include closing the appeal. 

4.  The RO should ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA) concerning 
the duty to notify and assist the 
appellant are accomplished.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002).  
This includes notification of the law, as 
well as particular compliance with the 
notice requirements as to what VA will do 
and what the claimant must do, as 
discussed in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

5.  The case should then be returned to 
the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


